IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 97-40075
                           Summary Calendar
                        _____________________


DIOTSIS DEE SMITH,

                                                Plaintiff-Appellant,

                               versus

TYLER POLICE DEPARTMENT; MEDICAL
STAFF AT SMITH COUNTY JAIL;
RICHARD M. SMITH, Officer;
TOM DEAL, Officer,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                       USDC No. 6:95-CV-362
_________________________________________________________________
                          January 7, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Diotsis Dee Smith, No. 654148, proceeding

pro se, appeals from the magistrate judge’s dismissal of his 42

U.S.C. § 1983 claims of excessive force used during his arrest and

deliberate indifference to a serious health risk of contracting

tuberculosis by being placed in a cell with inmates infected with

tuberculosis.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     He argues on appeal that the magistrate judge did not consider

all of the facts Smith presented.             He also implies that the

magistrate judge did not conduct fair and impartial hearings.

     A review of the hearing conducted in accordance with Spears v.

McCotter, 765 F.2d 179, 180-81 (5th Cir. 1985), the memorandum

opinion and partial order of dismissal following the hearing, and

the memorandum   opinion    and     order   following   his   trial   on   his

excessive force claims reveals that the magistrate judge considered

all of the evidence presented to her and conducted fair hearings.

     Furthermore,   we     AFFIRM     the    magistrate   judge’s     orders

dismissing Smith’s claims essentially for the reasons set forth in

the magistrate judge’s memorandum opinions and orders of dismissal.

Smith v. Tyler Police Department, et al., No. 6:95-CV-362 (E.D.

Tex., May 1, 1996, and Dec. 12, 1996).

                                                          A F F I R M E D.




                                     -2-